DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Office has carefully considered Applicant’s amendments to the claims and accompanying remarks filed on 03/22/22.  Applicant’s amendments have been entered and are made of record. 
3.	The pending claims at this time are 1-6 and 9-20.  Applicant has modified Claims 1, 15 and 20 and cancelled Claim 6. All three claims have been modified to add
 “wherein a ratio of the filler particle to the hydrophobic component is at least 1.” 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 15 and 20 Applicant has modified the claims to a ratio and added -
 “ wherein a ratio of the filler particle to the hydrophobic component is at least 1.” 

It is unclear as to what the ratio of the filler particle is to the hydrophobic component. Unclear if the ratio is 1:1 or 1 to some other number.  A ratio requires two values.  Please clarify. For purposes of examination, Examiner is interpreting the claim to recite that the ratio can include 1 to any other number. 
Response to Arguments
5.	Applicant’s arguments with respect to modified claims 1-6 and 9-20 have been considered but are moot because of the 112-2 shown above as Applicant has not provided two values for the ratio which they seek.  It should be noted that the working examples do show the rations in the previously cited art of Friedel.  The rejection is maintained and made final. 
Claim Rejections - 35 USC § 102/103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim(s) 1-6 and 9-20 is/are rejected under 35 U.S.C. 102 (a) (1 or 2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over USPUB 2011/0308423A1 issued to Friedel et al.
10.	Friedel et al. disclose making a fluorine-free composition comprising at least one hydrophobizing active substance and at least one hydrophobic metal oxide [abstract, 0001] and [0018-0023] to provide water repellent properties.  At 0003-0004 and 0027 the instant specification teaches that the composition can be used in the form of a solution or of a liquid or pasty or creamy, i.e. high-viscosity, emulsion [see specifically 0004] which once dried would form a film.  At 0027 the instant reference teaches that hydrophobizing active substance discloses oligomeric siloxanes [polymer/nonfluorinated].  At 0036 the instant reference discloses that the metal oxides may be oxides, hydroxides or hydrated oxides of the elements aluminium, silicon and titanium dioxide.  The TiO2 is a mixture of rutile and anatase. At the same paragraph they also teach that the treatment can be carried out by spraying. 
	Regarding the average particle size at 0037 the instant references disclose average particle size of hydrophobic metal oxides is from 1 to 300 nm.  
	Regarding the modification of the hydrophobic polymer being in an aqueous dispersion, Applicant is directed to 0040, 0043, 0050-0056 the instant reference teaches the composition according to the invention is present in the form of an aqueous emulsion. At 0061 the instant reference teaches applying the composition to porous mineral substrates and for producing a water-repellent effect on the substrate.    
	Regarding where the filler particle is configured to form a protective bond with the hydrophobic component; Applicant never tells us how this function is performed, so as best understood the curing phase should create a bond with the polymer, if it hasn’t already been attached.
	Regarding where the composition is free of volatile organic compounds; Applicant is directed to 0005, where the instant reference prefers to replace harsh solvents with water.
	Regarding the modification dated 03/22/22 where the ratio of filler particle to the hydrophobic component Applicant is directed to Example 2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arti R Singh-Pandey whose telephone number is (571)272-1483. The examiner can normally be reached Monday-Thursday 8:30-3:00 and 8:00-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Arti Singh-Pandey/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        
/Arti Singh-Pandey/
Primary Patent Examiner
Art Unit 1759



ASP